AMENDMENT NO. 8

TO THE

SAN DIEGO GAS & ELECTRIC COMPANY

NUCLEAR FACILITIES NON-QUALIFIED CPUC DECOMMISSIONING

MASTER TRUST AGREEMENT

FOR

SAN ONOFRE NUCLEAR GENERATING STATIONS







This Amendment No. 8 made this     27th    day of      August     , 2014, by and
between San Diego Gas & Electric Company (“Company”) and The Bank of New York
Mellon, a New York state bank, successor by operation of law to Mellon Bank, N.A
(“Trustee”).

WHEREAS, pursuant to Section 2.10 of the Nuclear Facilities Non-Qualified
Decommissioning Master Trust for San Onofre Nuclear Generating Stations dated as
of June 29, 1992, as amended (“Agreement”) between the Company and the Trustee,
the parties specifically reserve the right to amend the Agreement;

NOW, THEREFORE, the Company and the Trustee agree as follows:

1.

The third and fourth sentences of Section 4.05 shall be restated as follows:

The Committee, or upon written notice thereof, the Trustee, shall assume
responsibility for employing independent certified public accountants to audit
the financial statements not less frequently than annually, subject to the
provisions contained in Section 6.05.  The Company and the Committee shall have
the right to object to any of the audited financial statements.

2.

The second sentence of the introductory text of Article II shall be restated as
follows:

No disbursement or payment may be made from the Master Trust for activities
subject to NRC-jurisdiction under section 50.75 until written notice of the
intention to make disbursement or payment has been made in accordance with 10
CFR 50.75(h)(1)(iv), or any subsequent NRC requirement.

3.

Each Party hereby represents and warrants to the others that it has full
authority to enter into this Amendment No. 8 upon the terms and conditions
hereof and that the individual executing this Amendment No. 8 on its behalf has
the requisite authority to bind that Party.

IN WITNESS WHEREOF, the Company, the Trustee, and the California Public
Utilities Commission have set their hands and seals in agreement to these
amendments effective as provided above.










SAN DIEGO GAS & ELECTRIC COMPANY

 

By:

/s/ Robert Schlax

Date:

7/31/14

Attest:

/s/ Sylvia Jimenez










THE BANK OF NEW YORK MELLON

 

By:

/s/ Joseph G. Kirchmeier

Date:

7/29/14

Attest:

/s/ James Mahoney










CALIFORNIA PUBLIC UTILITIES COMMISSION

 

By:

/s/ Michelle Cooke for PAC

Date:

8/27/14

Attest:

/s/ Carol Mendiola









